Citation Nr: 1439037	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-39 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right foot disorder, claimed as trench foot.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July to October 1979 and from May 1981 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.    

The Board reopened the service connection claim and remanded the issue for additional development in September 2013.  The matter has returned for final appellate consideration.


FINDING OF FACT

A right foot disorder was not manifest during active service and is not shown to have developed as a result of service.


CONCLUSION OF LAW

A chronic right foot disorder was not incurred or aggravated as a result of active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).





	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in March 2006.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claim.  The development requested on remand in September 2013 has been substantially completed.  Additional VA treatment records dated from 1984 to 1986 were obtained and a VA examination was performed in November 2013.  An addendum opinion was provided in July 2014 based upon a review of the additional VA treatment records.  The Board finds further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  

Further, as noted, the Veteran was afforded the opportunity to provide oral argument before the undersigned at an April 2013 personal hearing.  The record reflects that the issue on appeal was explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claim, and that efforts were taken to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

In view of the foregoing, the Board finds that here has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Lay evidence presented by a veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

In statements and testimony provided in support of his claim the Veteran asserted that he had developed a chronic trench foot problem during active service.  In a July 2009 statement his former spouse recalled that when he returned home from service in Germany in 1984 he had problems with foot odor.  She noted that he had sought VA treatment and had been told he had trench foot.  

Service records show the Veteran was treated on several occasions for right foot pain and blisters.  The records are negative for complaint, treatment, or diagnosis of trench or other chronic right foot disorder.  A June 1982 report noted he complained of pain in the feet and that his boots rubbed against the skin.  The examiner noted had popped blisters to the feet.  Records show that in January 1983 an examination revealed a rub wound to the back of the right foot from his boots and that in February 1983 he underwent shaving of a soft callous with secondary infection to the right posterior heel.  The Veteran declined a separation examination in April 1984.

VA treatment records dated in June 1984 noted the Veteran complained of a rash to the left foot and right heel and that he reported he had a history of trench foot in service six months earlier.  An August 1984 report noted the Veteran complained of a two year history of tinea pedis.  The examiner noted a scaling rash between the toes of the right foot and provided a diagnosis of tinea pedis.  An October 1984 report noted the Veteran reported having had a history of trench foot in 1983 while in Germany and that since then he had experienced itching and sores with no treatment.  The examiner's assessment included vasculitis related to cold injury, hyperhidrosis, and rule out tinea.  

Private treatment records dated in February 2006 noted the Veteran's report of a one week history of blister to the right foot.  The examiner also noted he had a three year history of diabetes mellitus and a 27 year smoking history.  A June 2007 report noted he had a left great toe ulcer with infection and osteomyelitis and that he denied any history of prior ulceration.  A December 2007 report noted clinical right foot osteomyelitis and left foot osteomyelitis status post below-knee amputation with poorly controlled, noncompliant insulin-dependent diabetes and very bad bilateral small vessel disease.  

On VA examination in November 2013 the Veteran reported that during service at Fort Riley, Kansas, in 1980 his duties required that he train in the field and that his feet were constantly cold and wet.  He stated he had been transported to the base hospital and told that he had trench foot and was treated and the disorder resolved.  The examiner noted that service treatment records revealed multiple visits for foot problems, but no documentation of trench foot.  It was further noted that he reported that after service he had problems with bad foot odor.  Diagnoses of diabetic foot ulcers, treated with amputation, were provided.  The examiner, however, found that the Veteran's right foot ulcers were at least as likely as not the result of poor circulation in the feet due to a combination of poorly controlled diabetes and cigarette smoking.  It was noted that service treatment record revealed foot pain and blisters that were treated and resolved in service, and that service treatment records did not support the claim of trench foot in service.  Trench foot was noted to be a foot disorder that developed from persistent exposure to moisture, and that after it was treated and resolved it did not spontaneously recur with being again exposed to persistent moisture.  

In a July 2014 addendum the examiner noted that a June 1984 VA treatment report showed the Veteran reported having had trench foot six months prior to that examination, but it only showed that he reported it and that the document was produced more than one year after his separation from active service.  It was further noted that the report provided a diagnosis of a fungal infection of the feet and did not provide documentation of what medical diagnosis was made during service.  The examiner found that the new evidence did not impact his prior opinion as to service connection.

Based upon the evidence of record, the Board finds a chronic right foot disorder was not manifest during active service and is not shown to have developed as a result of service.  The Veteran's reports of having had a chronic right foot disorder or trench foot during active service has not been established.  His reports as to having been provided diagnoses and treatment for trench foot in 1980 and then again in 1983 are inconsistent with the available service treatment reports.  Such is simply not shown.  Indeed, it stands to reason that the health care providers would have documented a diagnosis of trench, or a diagnosis similarly related, if the condition had existed.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994)(holding that contemporaneous evidence has greater probative value than history as reported by a veteran).

Nevertheless, even if it were accepted that the Veteran was diagnosed as having trench in service and shortly after his discharge, the competent medical evidence is against the claim.  The statements provided by the Veteran and his former spouse as to problems with foot odor he experienced after service have not been related to a present or chronic right foot disorder and are found to have no medical significance.  The VA examiner explained in detail how trench foot is essentially a self-limiting condition that resolves after the environmental changes have been activated, i.e., creating a cool and dry environment as opposed to warm and wet.  Any return of trench foot would be a separate and distinct manifestation as opposed to being evidence of a chronic disorder.

The examiner specifically found that the Veteran's present foot disorders were more likely caused by poor circulation due to a combination of poorly controlled diabetes and cigarette smoking.  The examiner is shown to have conducted a thorough examination, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for the opinion.  The Veteran's reported history of symptom onset during service was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, circulatory and skin disorders fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Trench foot is not the type of conditions that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of foot odor, peeling, and redness, there is no indication that the Veteran is competent to etiologically link these reported symptoms to his current right foot problems.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating circulatory or skin disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  The lay opinions are also most certainly outweighed by the medical opinions of record.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, the Board finds that the preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for a right foot disorder, claimed as trench foot, is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


